 Case 3:18-cr-30141-NJR Document 99 Filed 04/30/21 Page 1 of 2 Page ID #494




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                  Plaintiff,

 v.                                             Case No. 3:18-CR-30141-NJR-2

 BRANDON ARIAS,

                  Defendant.

                                        ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion to Authorize Payment from Inmate Trust

Account filed by the United States of America. (Doc. 96). The Government seeks an order,

pursuant to 18 U.S.C. §§ 3613(a), 3664(k), and 3664(n), authorizing the Bureau of Prisons

(BOP) to turn over to the Clerk of Court non-exempt funds held in the inmate trust account

of Defendant Brandon Arias. The funds would be applied as payment toward the criminal

monetary penalties imposed in this case. Arias did not file a response in opposition to the

motion.

      In support of its motion, the Government notes that on November 6, 2019, the Court

sentenced Arias to 108 months in prison and three years of supervised release. (Doc. 61).

The Court also ordered Arias to pay a special assessment of $800, of which $700 remained

outstanding at the time the Government filed the instant motion.

      On February 26, 2021, the Government was informed that Arias had a balance of

$2,095.83 in his inmate trust account. The Government requested that the BOP freeze $700


                                       Page 1 of 2
 Case 3:18-cr-30141-NJR Document 99 Filed 04/30/21 Page 2 of 2 Page ID #495




of those funds for payment toward Arias’s outstanding criminal monetary penalties.

Thus, the BOP has possession, custody, or control of $700 in encumbered funds belonging

to Arias that are currently in the defendant’s trust account. Arias made a payment of $25

in March 2021; therefore, Arias now owes $675 toward his special assessment.

       For the reasons stated in the Government’s motion, the Motion to Authorize

Payment from Inmate Trust Account (Doc. 96) is GRANTED. The Bureau of Prisons is

ORDERED to turn over to the Clerk of Court the amount of $675. The Clerk of Court shall

accept the deposit from the funds currently held in the trust account for the following

inmate:

              Inmate Name:         Brandon Arias
              Inmate Number:       73766-298
              Inmate Facility:     FCI Big Springs
                                   1900 Simler Ave.
                                   Big Spring, TX 79720

       The Clerk shall apply these funds as payment toward the criminal monetary

penalties owed by Arias in this case. Payments are to be made payable to the Clerk of the

District Court, 750 Missouri Avenue, East St. Louis, Illinois 62201. The remaining $25 that

is encumbered shall be released to Defendant’s trust account. The Government is

ORDERED to provide a copy of this Order to the Garnishee.

       IT IS SO ORDERED.

       DATED: April 30, 2021

                                                 ___________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 2 of 2
